Order entered December 11, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01329-CR

                               PAUL HENRI WAGNER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 10
                                    Dallas County, Texas
                            Trial Court Cause No. MA-1114870L

                                          ORDER
        Appellee’s motion to file a supplemental brief filed December 9, 2014 is hereby

GRANTED. Appellee’s supplemental brief tendered to this Court on December 9 is deemed

filed as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE